DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-12 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, while handle locking structures are well known in the art, Kuang et al., US 20160120056, Loparco et al., US 20160219745, Aldea et al., US 20160066466, Bradley, 200560111178, and Twachtmann et al., US 5208735, it is not known in the art for the handle’s positioning structure to comprise a base with an accommodation chamber, sliding groove, perforation, and positioning limiting notch; further comprising a positioning device with a rotating head member accommodated in the accommodation space provided with a peripheral limiter for positioning in the position-limiting notch, a shank positioned in the perforation and connected to the head member, a stop block positioned on the end of the shank opposite the head member, a fixing portion extending from the stop block for engaging an upright lug on a cabinet, and a elastic member mounted around shank whose ends are fastened to the base and stop block; wherein the elastic member is twisted and elastically uncompressed when the handle is unhooked from the cabinet and the fixing portion is disengaged from the upright lug; wherein the elastic member is untwisted and elastically compressed when the handle is hooked on the cabinet, the fixing portion is engaged with the upright lug, and the peripheral limiter is disengaged from position-limiting notch.
One of ordinary skill in the art at the time of the instant invention would not find it obvious to combine Bradley’s lock screw with Kuang’s hook portion, Loparco’s screw housing, Aldea’s trigger mechanism, and Twatchmann’s spring loaded latch release as claimed in the instant application without the use of impermissible hindsight and/or destroying the references.  There, the prior art of record does not disclose the claimed handle locking structure.  
Claims 2-12 are allowed since they pend from an allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and considered pertinent to applicant’s disclosure.  
Schlack, US 20050282419 A1, teaches an ejector lever assembly.
Wang, US 20150296649 A1, teaches a quick release connecting device.
Huang, US 20200170136 A1, teaches a moving assistance structure.
Ehlen, US 20190075667 A1, teaches a latch handle with plunger lock.
Wu et al., US 20200061800 A1, teaches a handle mounting structure.
Su et al., US 20170042054 A1, teaches a removal assembly.
Chiang et al., US 7749006 B2, teaches a locking handle. 
Peng et al., US 8385076 B2, teaches an electronic device with pivotable arm.  
Gong et al., US 8585161 B2, teaches an enclosure having collapsible handle.  
Stathopoulos et al., US 6494729 B1, teaches an insertion and extraction aid for printed circuit card. 
Shih et al., US 10327547 B1, teaches a case with stopping device. 
Peng et al., US 20100294905 A1, teaches a mounting device for mounting data storage device to computer enclosure.
Magnoux, US 20160360636 A1, teaches a method for plugging an electronic card of an electronic module into the connector of a chassis.
Champion et al., US 20070140787 A1, teaches a low profile cam latch assembly.
Habb et al., US 20040046398 A1, teaches a device for locking a separative element. 
Thomas et al., US 20130107424 A1, teaches a latching injector/ejector.
Milo et al., US 20090086456 A1, teaches a tool-less blade ejector latch with integrated spring. 
Liang, US 7125272 B1, teaches a modular case handle positioning device. 
McClintock, US 3313586 A, teaches a modular door handle. 
Kosugi et al., EP 1776005 A2, teaches a card unit for use in printed circuit board of electronic apparatus with attaching/detaching mechanism.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675